DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections

Claim 6 recites the limitation "the second vent hole" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this limitation is interpreted as a newly defined vent hole.  Appropriate correction is required.


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harashima et al. (US 2012/0250279 A1).

Regarding claim 1, Harashima discloses a semiconductor storage device (Fig. 1 element 1) comprising: 
a housing (Fig. 1 element 2) having a first vent hole (Fig. 1 element 2d on the top surface); 
a first board (Fig. 3 element 4A) accommodated in the housing (as discussed in Paragraph [0017]); 
a heat generating component (Fig. 4 element 5C) mounted on the first board; 
an electronic component (Fig. 3 element 5D) disposed between the heat generating component and the first vent hole (as shown in Fig. 3); and 
a thermal-conductive sheet (Fig. 3 element 7) provided to extend over the heat generating component and the electronic component, or provided to extend from a region positioned on a rear side of the heat generating component on the first board to the electronic component (as shown in Fig. 3).

Regarding claim 4, Harashima discloses the device as set forth in claim 1 above and further comprising: 
a second board (Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Fig. 3); and 
a spacer (Fig. 3 element 18c) interposed between the first board and the second board, wherein at least a part of the thermal-conductive sheet is disposed between the first board and the second board (as shown in Fig. 3), and a thickness of the thermal-conductive sheet in a thickness direction of the first board is smaller than a thickness of the spacer in the thickness direction of the first board (wherein element 9 of the thermal conductive sheet is smaller in a thickness direction Z than the spacer element).

Regarding claim 5, Harashima discloses the device as set forth in claim 1 above and further comprising: 
a second board (Fig. 3 element 4B) disposed between the heat generating component and an inner surface of the housing (as shown in Fig. 3), wherein 
a part of the thermal-conductive sheet is disposed between the heat generating component and the second board (as shown in Fig. 3), and 
the thermal-conductive sheet is provided separately from the second board (as shown in Fig. 3).

Regarding claim 6, Harashima discloses the device a set forth in claim 1 above and further wherein 

the heat generating component is positioned closer to the second vent hole than to the first vent hole (as shown in Fig. 3), and 
the electronic component is positioned closer to the first vent hole than to the second vent hole (as shown in Fig. 3).

Regarding claim 7, Harashima discloses the device as set forth in claim 1 above and further wherein the heat generating component includes a first semiconductor memory component (as discussed in Paragraph [0024]), 
the semiconductor storage device further includes a second semiconductor memory component (Fig. 3 element 5C) mounted on the first board and disposed between the first semiconductor memory component and the electronic component (as shown in Fig. 3 and discussed in Paragraph [0024] wherein semiconductor memory elements are disposed on both sides of the first board, and as such the semiconductor memory elements on side 4a of board 4A are disposed between the first semiconductor memory elements located on side 4b of board 4A and the electronic component 5D), and 


Regarding claim 8, Harashima discloses the device as set forth in claim 1 above and further wherein the heat generating component includes a first semiconductor memory component (as discussed in Paragraph [0024]),
the semiconductor storage device further includes: 
a second semiconductor memory component mounted on the first board (Fig. 3 element 5C); and 
a third semiconductor memory component mounted on the first board (Figure 4 second element 5C), wherein 
the second semiconductor memory component is disposed between the first semiconductor memory component and the electronic component (as shown in Fig. 3), the second semiconductor memory component and the first semiconductor memory component are aligned along a first direction (wherein the first semiconductor memory component and the second semiconductor memory component are on opposite sides of the first board), the first direction being a direction from the first vent hole to the first semiconductor memory component (as shown in Fig. 3 as the negative Z direction), 
the third semiconductor memory component and the first semiconductor memory component or the second semiconductor memory component are aligned along a second direction (as shown in Fig. 4 wherein the second element 5C lies along the Y axis, as corresponding with features present in Fig. 3), the second direction being a 
the thermal-conductive sheet is provided to extend over the first semiconductor memory component, the second semiconductor memory component, and the third semiconductor memory component (as shown in Fig. 3).

Regarding claim 11, Harashima discloses the device as set forth in claim 1 above and further wherein a part of the thermal-conductive sheet is attached to the electronic component at a position between the electronic component and the first vent hole (as discussed in Paragraph [0019] wherein element 8, the thermal-conductive sheet, and the second board are attached via the fixing components and as such the electronic component is positioned between the thermal-conductive sheet and element 8 on which the first vent is formed).

Regarding claim 13, Harashima discloses the device as set forth in claim 1 above and further comprising: 
a second board (Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Fig. 3); and 
a spacer (Fig. 3 element 18c) interposed between the first board and the second board (as shown in Fig. 3), wherein 
at least a part of the thermal-conductive sheet is disposed between the first board and the second board (as shown in Fig. 3), 


Regarding claim 14, Harashima discloses the device a set forth in claim 1 and further comprising a thermal connection component (Fig. 3 element 13) interposed between the thermal-conductive sheet and the housing (as shown in Fig. 3) and configured to thermally connect the thermal-conductive sheet and the housing (as discussed in Paragraph [0025]).

Regarding claim 15, Harashima discloses a semiconductor storage device (Fig. 1 element 1) comprising: 
a housing (Fig. 1 element 2); 
a board (Fig. 3 element 4B) accommodated in the housing (as discussed in Paragraph [0017]); 
a heat generating component (element 5C) mounted on a first surface of the board (as discussed in Paragraph [0018]); 
an electronic component (Fig. 3 element 5D) mounted on a second surface of the board on a side opposite to the first surface (as shown in Fig. 3 and discussed in Paragraph [0018]); and 
(Fig. 3 element 7) provided to extend over the heat generating component and the electronic component (as shown in Fig. 3).

Regarding claim 16, Harashima discloses the device as set forth in claim 15 above and further comprising a thermal connection component (Fig. 3 element 13) interposed between the electronic component and the housing or between the thermal-conductive sheet and the housing (as shown in Fig. 3).

Regarding claim 17, Harashima discloses a semiconductor storage device (Fig. 1 element 1) comprising: 
a housing (Fig. 1 element 2); 
a board (Fig. 3 element 4B) accommodated in the housing (as discussed in Paragraph [0017]); 
a heat generating component (element 5C) mounted on the board (as discussed in Paragraph [0017]); and 
a thermal-conductive sheet (Fig. 3 element 7) provided to extend from the heat generating component or a rear-side region of the board positioned on a rear side of the heat generating component to the housing (as shown in Fig. 3 wherein element 2c of the thermal-conductive sheet is a portion of the housing as discussed in Paragraph [0016]), or configured to extend from the heat generating component or the rear-side region to an outside component disposed outside of the housing.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima et al. (US 2012/0250279 A1).

Regarding claim 2, Harashima discloses the device as set forth in claim 1 above.
Harashima does not expressly disclose wherein a heat capacity of the electronic component is larger than a heat capacity of the heat generating component, however it would have been obvious to one of ordinary skill in the art that specifying an electronic component to have a higher heat capacity that a heat generating component is an obvious matter of design implementation, since the applicant has not disclosed that the electronic component having a higher heat capacity than the heat generating component solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an electronic component and the heat generating component having an equal heat capacity.


Regarding claim 3, Harashima discloses the device as set forth in claim 2 above and further wherein the electronic component is a capacitor (as discussed in Paragraph [0018]).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima as applied to claim 1 above, and further in view of Matsuda et al. (US 9,807,899 B2).

Regarding claim 12, Harashima discloses the device as set forth in claim 1 above and further comprising: a second board  (Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Fig. 3).
Harashima does not expressly disclose wherein a thickness of at least a part of the electronic component in a thickness direction of the first board is larger than a distance between the first board and the second board in the thickness direction of the first board.
Matsuda teaches a semiconductor storage device comprising first and second boards, with an electronic component on the second board, wherein a thickness of at least a part of the electronic component in a thickness direction of the first board is larger than a distance between the first board and the second board in the thickness direction of the first board (as shown in Fig. 6 wherein electronic component 39, mislabeled in the figure as 3a, is an electronic component having a thickness larger 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an electronic component having a thickness greater than the distance between boards, as taught by Matsuda, in the device of Harashima in order to meet the capacitance needs of the device as design needs may dictate.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima as applied to claim 1 above, and further in view of Matsuda et al. (US 9,807,899 B2) and Nakamura et al. (US 2001/0017764 A1).

Regarding claim 9, Harashima discloses the device as set forth in claim 1 above and further wherein a part of the thermal-conductive sheet (element 13) is attached to the electronic component (as discussed in Paragraph [0025]).
Harashima does not expressly disclose wherein at least a part of an outer shape of the electronic component has a curved surface, and a part of the thermal-conductive sheet is attached to the electronic component in a state of being bent along the curved surface.
Matsuda teaches an electronic component having a curved surface (Fig. 3 element 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an electronic component having a curved surface as taught by Matsuda in the device of Harashima since the components are disclosed as capacitors 
Nakamura teaches a thermal-conductive sheet attached to an electronic component in a state of being bent along the curved surface (as discussed in Paragraph [0005] wherein it is disclosed that minimizing gaps is desirable).
One of ordinary skill in the art before the effective filing date would have found it obvious to attach the thermal conductive sheet in a state of being bent along the curved surface of an electronic component as taught by Nakamura in the device of Harashima as modified by Matsuda in order to ensure the effectiveness and efficiency of the thermal-sheet by minimizing gaps between the sheet and the component.

Regarding claim 10, Harashima in view of Matsuda and Nakamura discloses the device as set forth in claim 9 above.
Harashima does not expressly disclose wherein the curved surface includes a curved surface with a central angle of 180 degrees or more, and a part of the thermal-conductive sheet is attached to the electronic component in a state of being bent along the curved surface with a central angle of 180 degrees or more.
Matsuda teaches a component having a curved surface with a central angle of 180 degrees or more (as shown in Fig. 6), and one of ordinary skill in the art before the effective filing date would have found it obvious to attach the thermal-conductive sheet to the electronic component on the curved surface along a central angle of 180 degrees .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841